NOTE: This order is no11precedentia1.
United States Court of AppeaIs
for the Federal Circuit
LEE P. FLYNN,
Cloimant-Appellant,
vi
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,dent-Appellee.
2009-7097
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case n0. 08-3419, Judge Frank Q.
Nebeker.
ON MOTION
Before NEWMAN, LINN, and REYNA, Circu,it Ju,dges.
LINN, Circuit Judge.
ORDER
Lee P. Flynn moves without opposition to vacate the
judgment of the United StateS Court of Appea1s for Veter-
ans C1aims and to remand for further pr0ceedings.

FLYNN V. DVA 2
The appellant filed a notice of appeal with the Court
of Veterans Claims more than 120 days after the Board of
Veterans’ Appeals mailed its decision in his case. That
court dismissed the appeal as untimely, concluding that
the 120-day appeal period established by 38 U.S.C.
§ 7266(a) for seeking review of Board of Veterans’ Appeals
decisions is jurisdictional and not subject to equitable
tolling The appellant sought this court's review.
This court stayed the briefing schedule ind this appeal
pending the United States Supreme C0urt’s review of our
decision in Henderson v. Sh,inseki, 589 F.3d 1201 (Fed.
Cir. 2009) (en banc) (affirming Court of Appeals for Vet-
erans Claims determination that period to appeal to that
court is not subject to equitable tolling). In Hen,derson ex
rel. Henderson v. Shinseki, 131 S. Ct. 1197 (2011), the
Supreme Court reversed this court’s decision and con-
cluded that the 120-day deadline for filing an appeal with
the Court of Appeals for Veterans Claims does not have
jurisdictional consequences. Because the Court of Ap-
peals for Veterans Claims erred in concluding that the
appeal deadline established by § 7266(a) is jurisdictional,
we vacate the Court of Appeals for Veterans Claims’
judgment and remand for further proceedings.
Accordingly,
IT ls ORDERED THAT:
(1) The motion is granted The judgment is vacated
and the case is remanded for further proceedings
(2) All sides shall bear their own costs.

3
cc'
S
FLYNN V. DVA
FoR THE CoURT
 1 2  lsi Jan Horbaly
Date J an Horbaly
Clerk
Kenneth M. Carpenter, Esq.
Tara K. Hogan, Esq.
Issued As A Mandate:  1 2 
FlLED
u.s. c0uB1o\=APPEALs son
ms FEnEnAL c1ncurr
'JAN 12 2012
JAN HDHBALV
CLER|(